UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: January 31 Date of reporting period:July 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square Income Plus Fund (Ticker: PSYPX) SEMI-ANNUAL REPORT July 31, 2014 Palmer Square Income Plus Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 8 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Supplemental Information 22 Expense Example 24 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square Income Plus Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarefunds.com Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Principal Amount Value BONDS – 94.4% ASSET-BACKED SECURITIES – 94.4% $ Acis CLO 2014-3 Ltd. (Cayman Islands) 2.738%, 2/1/20261, 2, 3 $ Adams Mill CLO Ltd. (Cayman Islands) 7.227%, 7/15/20261, 2, 3 ALM VI Ltd. (Cayman Islands) 4.981%, 6/14/20231, 2, 3 AMMC CLO XII Ltd. (Cayman Islands) 5.223%, 5/10/20251, 2, 3 Apidos CLO XI (Cayman Islands) 4.483%, 1/17/20231, 2, 3 4.483%, 1/17/20232, 3 Apidos CLO XIV (Cayman Islands) 3.734%, 4/15/20251, 2, 3 Apidos CLO XV (Cayman Islands) 3.484%, 10/20/20251, 2, 3 Atrium CDO Corp. (Cayman Islands) 6.233%, 10/23/20221, 2, 3 Atrium IX (Cayman Islands) 3.729%, 2/28/20241, 2, 3 Atrium X (Cayman Islands) 3.733%, 7/16/20251, 2, 3 Avalon IV Capital Ltd. (Cayman Islands) 4.083%, 4/17/20231, 2, 3 5.833%, 4/17/20231, 2, 3 Babson CLO Ltd. (Cayman Islands) 3.680%, 7/12/20251, 3 Babson CLO Ltd. 2012-II (Cayman Islands) 4.474%, 5/15/20231, 2, 3 Babson CLO Ltd. 2013-I (Cayman Islands) 3.734%, 4/20/20251, 2, 3 Battalion CLO Ltd. (Cayman Islands) 3.720%, 4/17/20261, 2, 3 4.970%, 4/17/20261, 2, 3 Birchwood Park CLO Ltd. (Cayman Islands) 7.234%, 7/15/20261, 2, 3 Blue Hill CLO Ltd. (Cayman Islands) 3.734%, 1/15/20261, 2, 3 BlueMountain CLO 2013-2 Ltd. (Cayman Islands) 3.782%, 1/22/20251, 2, 3 BlueMountain CLO Ltd. (Cayman Islands) 4.225%, 8/16/20221, 2, 3 5.734%, 7/20/20231, 2, 3 Carlyle Global Market Strategies CLO 2014-3 Ltd. (Cayman Islands) 6.484%, 7/27/20261, 2, 3 1 Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Catamaran CLO 2013-1 Ltd. (Cayman Islands) 3.985%, 1/27/20251, 2, 3 $ Cent CLO 17 (Cayman Islands) 6.225%, 1/30/20251, 2, 3 CIFC Funding 2011-I Ltd. (Cayman Islands) 3.334%, 1/19/20231, 2, 3 CIFC Funding Ltd. (Cayman Islands) 7.239%, 8/14/20241, 3 Dryden 30 Senior Loan Fund (Cayman Islands) 3.424%, 11/15/20251, 2, 3 Dryden Senior Loan Fund (Cayman Islands) 4.234%, 1/15/20221, 2, 3 7.234%, 7/17/20231, 2, 3 7.234%, 7/17/20231, 2, 3 Dryden XXIV Senior Loan Fund (Cayman Islands) 6.124%, 11/15/20231, 2, 3 Flatiron CLO 2011-1 Ltd. (Cayman Islands) 3.834%, 1/15/20231, 2, 3 Flatiron CLO 2013-1 Ltd. (Cayman Islands) 3.833%, 1/17/20261, 2, 3 5.133%, 1/17/20261, 2, 3 Flatiron CLO Ltd. (Cayman Islands) 5.734%, 10/25/20241, 2, 3 3.536%, 7/17/20261, 2, 3 5.236%, 7/17/20261, 2, 3 Fraser Sullivan CLO VII Ltd. (Cayman Islands) 4.234%, 4/20/20231, 2, 3 Greywolf CLO II Ltd. (Cayman Islands) 4.064%, 4/15/20251, 2, 3 4.934%, 4/15/20251, 2, 3 Greywolf CLO III Ltd. (Cayman Islands) 2.277%, 4/22/20261, 2, 3 3.827%, 4/22/20261, 2, 3 5.977%, 4/22/20261, 2, 3 Greywolf CLO Ltd. (Cayman Islands) 5.327%, 4/22/20261, 2, 3 Highbridge Loan Management 2013-2 Ltd. (Cayman Islands) 3.934%, 10/20/20241, 2, 3 ING IM CLO 2012-1 Ltd. (Cayman Islands) 3.931%, 3/14/20221, 2, 3 ING IM CLO 2012-2 Ltd. (Cayman Islands) 6.334%, 10/15/20221, 2, 3 Jamestown CLO I Ltd. (Cayman Islands) 4.223%, 11/5/20241, 2, 3 2 Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ 5.723%, 11/5/20241, 2, 3 $ Jamestown CLO II Ltd. (Cayman Islands) 5.982%, 1/22/20251, 2, 3 Jamestown CLO III Ltd. (Cayman Islands) 3.534%, 1/15/20261, 2, 3 Jamestown CLO IV Ltd. (Cayman Islands) 3.734%, 7/15/20261, 2, 3 Limerock CLO II Ltd. (Cayman Islands) 3.734%, 4/18/20261, 2, 3 Madison Park Funding Ltd. (Cayman Islands) 2.431%, 4/22/20221, 3 Madison Park Funding XIV Ltd. (Cayman Islands) 4.789%, 7/20/20261, 3 Marathon CLO Ltd. (Cayman Islands) 2.274%, 5/13/20251, 2, 3 Marine Park CLO Ltd. (Cayman Islands) 5.976%, 5/18/20231, 2, 3 Mountain View CLO 2013-1 Ltd. (Cayman Islands) 3.534%, 4/12/20241, 2, 3 Mountain View Funding CLO 2006-1 Ltd. (Cayman Islands) 4.634%, 4/15/20191, 2, 3 Neuberger Berman CLO Ltd. (Cayman Islands) 6.484%, 7/25/20231, 3 Neuberger Berman CLO XV (Cayman Islands) 3.484%, 10/15/20251, 2, 3 4.834%, 10/15/20251, 2, 3 Neuberger Berman CLO XVI Ltd. (Cayman Islands) 3.584%, 4/15/20261, 2, 3 Neuberger Berman CLO XVII Ltd. (Cayman Islands) 3.781%, 8/4/20251, 2, 3 OCP CLO 2012-1 Ltd. (Cayman Islands) 3.730%, 3/22/20231, 2, 3 OHA Credit Partners VII Ltd. (Cayman Islands) 4.229%, 11/20/20231, 2, 3 OHA Loan Funding 2013-1 Ltd. (Cayman Islands) 3.833%, 7/23/20251, 2, 3 OZLM Funding III Ltd. (Cayman Islands) 5.232%, 1/22/20251, 2, 3 OZLM Funding IV Ltd. (Cayman Islands) 3.432%, 7/22/20251, 2, 3 OZLM Funding Ltd. (Cayman Islands) 5.232%, 7/22/20231, 2, 3 4.586%, 10/30/20231, 2, 3 3 Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ OZLM Funding V Ltd. (Cayman Islands) 3.733%, 1/17/20261, 2, 3 $ OZLM VI Ltd. (Cayman Islands) 3.730%, 4/17/20261, 2, 3 OZLM VII Ltd. (Cayman Islands) 3.855%, 7/17/20261, 2, 3 Race Point V CLO Ltd. (Cayman Islands) 6.231%, 12/15/20221, 2, 3 Seneca Park CLO Ltd. (Cayman Islands) 3.724%, 7/17/20261, 2, 3 Sudbury Mill CLO Ltd. (Cayman Islands) 3.733%, 1/17/20261, 2, 3 Symphony CLO VII Ltd. (Cayman Islands) 3.435%, 7/28/20211, 2, 3 Symphony CLO X Ltd. (Cayman Islands) 5.483%, 7/23/20231, 2, 3 TICP CLO I Ltd. (Cayman Islands) 3.534%, 4/26/20261, 2, 3 4.734%, 4/26/20261, 2, 3 TICP CLO II Ltd. (Cayman Islands) 4.734%, 7/26/20261, 2, 3 Trinitas CLO Ltd. (Cayman Islands) 2.203%, 4/15/20261, 2, 3 Venture X CLO Ltd. (Cayman Islands) 3.879%, 2/28/20241, 2, 3 Voya CLO 2014-2 Ltd. (Cayman Islands) 3.527%, 7/17/20261, 2, 3 West CLO 2012-1 Ltd. (Cayman Islands) 6.725%, 10/30/20231, 2, 3 West CLO 2013-1 Ltd. (Cayman Islands) 5.123%, 11/7/20251, 2, 3 West CLO Ltd. (Cayman Islands) 3.683%, 7/18/20261, 2, 3 TOTAL BONDS (Cost $279,515,482) TOTAL INVESTMENTS – 94.4% (Cost $279,515,482) Other Assets in Excess of Liabilities – 5.6% TOTAL NET ASSETS – 100.0% $ 4 Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 2 Callable. 3 Variable, floating or step rate security. See accompanying Notes to Financial Statements. 5 Palmer Square Income Plus Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Pay/a Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Reference Entity Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan AK Steel Corp. Pay % 9/20/19 $ $ $ ) Alcoa, Inc. Pay 9/20/19 Markit CDX.NA High Yield Series 22 Index Receive 6/20/19 Staples, Inc. Pay 9/20/19 ) SunGard Data Systems, Inc. Receive 6/20/19 SUPERVALU, Inc. Pay 6/20/19 ) ) Talisman Energy, Inc. Pay 9/20/19 ) ) United States Steel Corp. Pay 9/20/19 ) ) TOTAL SWAP CONTRACTS $ $ ) a If Palmer Square Income Plus Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Income Plus Fund is receiving a fixed rate, Palmer Square Income Plus Fund acts as guarantor of the variable instrument. SWAPTIONS CREDIT DEFAULT SWAPTIONS ON CREDIT INDICES Counterparty/ Buy/Sell Exercise Expiration Notional Market Description Protection Price Date Ccy Amount Premium Value J.P. Morgan Markit CDX.NA.HY.22 Put - 5 Year Index Sell $ 8/20/14 $ $ ) $ ) TOTAL SWAPTIONS $ ) $ ) See accompanying Notes to Financial Statements. 6 Palmer Square Income Plus Fund SUMMARY OF INVESTMENTS As of July 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Total Asset-Backed Securities % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 7 Palmer Square Income Plus Fund STATEMENT OF ASSETS AND LIABILITIES As of July 31, 3014 (Unaudited) Assets: Investments, at value (cost $279,515,482) $ Cash Cash held by broker Receivables: Investment securities sold Fund shares sold Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Dividends and interest Prepaid offering costs Prepaid expenses Total assets Liabilities: Written swaptions contracts, at value (proceeds $48,708) Payables: Investment securities purchased Fund shares redeemed Premiums received on open swap contracts Unrealized depreciation on open swap contracts Advisory fees Shareholder servicing fees (Note 6) Fund administration fees Auditing fees Offering costs Transfer agent fees and expenses Fund accounting fees Chief Compliance Officer fees Custody fees 57 Accrued other expenses Total liabilities Net Assets $ See accompanying Notes to Financial Statements 8 Palmer Square Income Plus Fund STATEMENT OF ASSETS AND LIABILITIES – Continued As of July 31, 3014 (Unaudited) Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments, swap contracts and swaptions contracts ) Net unrealized appreciation (depreciation) on: Investments Swap contracts ) Swaptions contracts ) Net Assets $ Maximum Offering Price per Share: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements 9 Palmer Square Income Plus Fund STATEMENT OF OPERATIONS For the Period February 28, 2014* through July 31, 2014 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Offering costs Registration fees Transfer agent fees and expenses Auditing fees Custody fees Shareholder servicing fees (Note 6) Legal fees Miscellaneous Trustees' fees and expenses Brokerage expense Chief Compliance Officer fees Shareholder reporting fees Insurance fees Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Swap Contracts and Swaptions Contracts Net realized gain (loss) on: Investments Swap contracts ) Swaptions contracts Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments ) Swap contracts ) Swaptions contracts ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments, swap contracts and swaptions contracts ) Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements 10 Palmer Square Income Plus Fund STATEMENT OF CHANGES IN NET ASSETS For the Period February 28, 2014* through July 31, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments, swap contracts and swaptions contracts ) Net change in unrealized appreciation/depreciation on investments, swap contracts and swaptions contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold Capital issued in connection with reorganization of private fund (Note 1) Reinvestment of distributions Cost of shares redeemed ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period − End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Shares issued in connection with reorganization of private fund (Note 1) Shares reinvested Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $14,911. See accompanying Notes to Financial Statements 11 Palmer Square Income Plus Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period February 28, 2014* through July 31, 2014 (Uaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized loss on investments ) Total from investment operations Less Distributions: From net investment income ) Total distributions ) Redemption fee proceeds1 − 2 Net asset value, end of period $ Total return5 %3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets (including brokerage expense) %4 Ratio of net investment income to average net assets (including brokerage expense) %4 Portfolio turnover rate 10 %3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Amount represents less than $0.01 per share. 3 Not annualized. 4 Annualized. 5 Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See accompanying Notes to Financial Statements 12 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS July 31, 2014 (Unaudited) Note 1 – Organization Palmer Square Income Plus Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and capital appreciation.The Fund commenced investment operations on February 28, 2014. The Fund commenced operations on February 28, 2014, prior to which its only activity was the receipt of a $2,500 investment from principals of the Fund’s advisor and a $94,313,788 transfer of shares of the Fund in exchange for the net assets of the Palmer Square Opportunistic Investment Grade Plus Trust (“Private Fund I”) and Palmer Square Investment Grade Plus Trust (“Private Fund II”), each a Delaware statutory trust (each a “Private Fund” collectively, the “Private Funds”).This exchange was nontaxable, whereby the Fund issued 9,428,446 shares for the net assets of the Private Funds on February 28, 2014.Cash and the investment portfolio of the Private Funds with a fair value of $93,730,031 (identified cost of investments transferred $91,621,375) were the primary assets received by the Fund.For financial reporting purposes, assets received and shares issued by the Fund were recorded at fair value; however, the cost basis of the investments received from the Private Funds was carried forward to align ongoing reporting of the Fund’s realized and unrealized gains and losses with amount distributable to shareholders for tax purposes. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. 13 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS - Continued July 31, 2014 (Unaudited) The Fund incurred offering costs of approximately $34,953, which are being amortized over a one-year period from February 28, 2014 (commencement of operations). (c) Asset-Backed Securities Asset-backed securities include pools of mortgages, loans, receivables or other assets. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities, and, in certain cases, supported by letters of credit, surety bonds, or other credit enhancements. The value of asset-backed securities may also be affected by the creditworthiness of the servicing agent for the pool, the originator of the loans or receivables, or the financial institution(s) providing the credit support.In addition, asset-backed securities are not backed by any governmental agency. Collateralized Debt Obligations (“CDOs”) include Collateralized Bond Obligations (“CBOs”), Collateralized Loan Obligations (“CLOs”) and other similarly structured securities. CBOs and CLOs are types of asset backed securities. A CBO is a trust which is backed by a diversified pool of high risk, below investment grade fixed income securities. A CLO is a trust typically collateralized by a pool of loans, which may include, among others, domestic and foreign senior secured loans, senior unsecured loans, and subordinate corporate loans, including loans that may be rated below investment grade or equivalent unrated loans. The risks of an investment in a CDO depend largely on the type of the collateral securities and the class of the CDO in which a Fund invests. CDOs carry additional risks including, but not limited to, (i) the possibility that distributions from collateral securities will not be adequate to make interest or other payments, (ii) the collateral may decline in value or default, (iii) a Fund may invest in CDOs that are subordinate to other classes, and (iv) the complex structure of the security may not be fully understood at the time of investment and may produce disputes with the issuer or unexpected investment results. (d) Swap Agreements and Swaptions The Fund may enter into credit default swap agreements for investment purposes.A credit default swap agreement may have as reference obligations one or more securities that are not currently held by the Fund. The Fund may be either the buyer or seller in the transaction. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors. As a seller, the Fund would generally receive an upfront payment or a fixed rate of income throughout the term of the swap, which typically is between six months and three years, provided that there is no credit event. If a credit event occurs, generally the seller must pay the buyer the full face amount of deliverable obligations of the reference obligations that may have little or no value.The notional value will be used to segregate liquid assets for selling protection on credit default swaps.If the Fund were a buyer and no credit event occurs, the Fund would recover nothing if the swap is held through its termination date. However, if a credit event occurs, the buyer may elect to receive the full notional value of the swap in exchange for an equal face amount of deliverable obligations of the reference obligation that may have little or no value.The use of swap agreements by the Fund entails certain risks, which may be different from, or possibly greater than, the risks associated with investing directly in the securities and other investments that are the referenced asset for the swap agreement. Swaps are highly specialized instruments that require investment techniques, risk analyses, and tax planning different from those associated with stocks, bonds, and other traditional investments. The use of a swap requires an understanding not only of the referenced asset, reference rate, or index, but also of the swap itself, without the benefit of observing the performance of the swap under all the possible market conditions. Because some swap agreements have a leverage component, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the swap itself. Certain swaps have the potential for unlimited loss, regardless of the size of the initial investment. 14 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS - Continued July 31, 2014 (Unaudited) The Fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers, in which case the Fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the Fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the Fund's return. An option on a swap agreement, or a “swaption,” is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. In return, the purchaser pays a “premium” to the seller of the contract. The seller of the contract receives the premium and bears the risk of unfavorable changes on the underlying swap. The Fund may write (sell) and purchase put and call swaptions. The Fund may also enter into swaptions on either an asset-based or liability-based basis, depending on whether the Fund is hedging its assets or its liabilities. The Fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. The Fund may enter into these transactions primarily to preserve a return or spread on a particular investment or portion of its holdings, as a duration management technique, to protect against an increase in the price of securities the Fund anticipates purchasing at a later date, or for any other purposes, such as for speculation to increase returns. Swaptions are generally subject to the same risks involved in the Fund’s use of options. Depending on the terms of the particular option agreement, the Fund will generally incur a greater degree of risk when it writes a swaption than it will incur when it purchases a swaption. When the Fund purchases a swaption, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised. However, when the Fund writes a swaption, upon exercise of the option the Fund will become obligated according to the terms of the underlying agreement. Transactions in written swaptions contracts for the period February 28, 2014 (commencement of operations) through July 31, 2014 were as follows: Notional Value of Contracts Premiums Received Outstanding at February 28, 2014 (commencement of operations) - $ - Written Terminated in closing purchasing transactions ) ) Expired ) ) Exercised - - Outstanding at July 31, 2014 $ (e) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. 15 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS - Continued July 31, 2014 (Unaudited) Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period February 28, 2014 (commencement of operations) through July 31, 2014, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (f) Distributions to Shareholders The Fund will make distributions of net investment income quarterly and net capital gains, if any, at least annually. Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Palmer Square Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 0.55% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses to ensure that total annual operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses (as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganizationand extraordinary expenses such as litigation expenses) do not exceed 0.75% of the Fund's average daily net assets until May 31, 2015. IMST Distributors, LLC (“Distributor”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration, LLC (“MFAC”) serves as the Fund’s other co-administrator.JP Morgan Chase Bank, N.A. serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period February 28, 2014 (commencement of operations) through July 31, 2014, the Fund’s allocated fees incurred to Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. 16 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS - Continued July 31, 2014 (Unaudited) Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period February 28, 2014 (commencement of operations) through July 31, 2014, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At July 31, 2014, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 5 – Investment Transactions For the period February 28, 2014 (commencement of operations) through July 31, 2014, purchases and sales of investments, excluding short-term investments, swaptions and swap contracts, were $209,635,219 and $21,912,150 respectively. Note 6 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.15% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers.The Shareholder Service Plan was effective July 1, 2014. For the period July 1, 2014 through July 31, 2014, shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 7 – Redemption Fee The Fund may impose a redemption fee of 2.00% of the total redemption amount on all shares redeemed within 180 days of purchase.Prior to March 14, 2014, the Fund imposed a redemption fee of 2.00% of the total redemption amount within 90 days of purchase and a redemption fee of 1.00% within 91 to 180 days of purchase.For the period February 28, 2014 (commencement of operations) through July 31, 2014, the Fund received $14,911 in redemption fees. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. 17 Palmer Square Income Plus Fund NOTES TO FINANCIAL STATEMENTS - Continued July 31, 2014 (Unaudited) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1* Level 2 Level 3* Total Assets Investments Bonds** $
